DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed January 24, 2022.  Claims 1-10 are currently pending wherein all claims read on a composition.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Jones (US 2008/0069785).

Summary of claim 1:
A composition comprising:
an effective amount of one or more volatile organic compound for providing a fragrance that can be sensed by a user;
fractionated coconut oil comprising caprylic acid and capric acid;
micellar nanostructures comprising at least one molecule of the one or more volatile organic compounds serving as an inner molecule and the caprylic acid and/or the capric acid serving as outer molecules surrounding the inner molecule; and
wherein the composition is free from ethanol.

Jones teaches a composition (title) that includes an encapsulated (0067) that contains coconut oil that is fractionated to get caprylic/capric acid (0059 and 0104) and contains geraniol (0105) as applicants cite as reading on the volatile organic compound.  Jones teaches the composition to be ethanol free (0096-0115).  However, Jones does not teach or fairly suggest the claimed composition wherein the composition contains micellar nanostructures wherein the volatile organic compounds serve as the inner molecules and the caprylic acid and/or capric acid serve as the outer molecules surrounding the inner molecules.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763